NUMBER 13-18-00308-CV

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


               IN RE BLUE CREEK REAL PROPERTIES, LLC
                      AND THOMAS DAN FRIEDKIN


                      On Petition for Writ of Mandamus.


                                     ORDER
           Before Justices Contreras, Longoria, and Hinojosa
                           Order Per Curiam

      Relators Blue Creek Real Properties, LLC and Thomas Dan Friedkin filed a petition

for writ of mandamus in the above cause on June 15, 2018. Through this original

proceeding, relators seek to quash the deposition of Thomas Dan Friedkin as an “apex”

deposition. See, e.g., In re Alcatel USA, Inc., 11 S.W.3d 173, 176 (Tex. 2000) (orig.

proceeding). The Court requests that the real party in interest, Gadberry Construction

Company, Inc., or any others whose interest would be directly affected by the relief
sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.

                                                              PER CURIAM

Delivered and filed the
18th day of June, 2018.




                                                2